I concur in the rule of law announced in paragraphs 1, 2, 3, 6, and 7 of the syllabus, and in that portion of the majority opinion holding sections 2, 3 and 4 of said act constitutional, and the holding that said cause should be reversed, and dissent from the construction placed on sections 2 and 3, and from the other portions of the majority opinion and concur in the views expressed in the dissenting opinion of Mr. Justice OSBORN relative to the construction of the act under consideration.
McNEILL, J., concurs in the views of Justice SWINDALL.
WELCH, J., concurs in the law stated in the syllabus and in the conclusion.
OSBORN, J., dissents.
                          On Rehearing.